Citation Nr: 0310922	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2002 by the Boise, Idaho, 
Regional Office (RO of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in May 1995 denied the 
veteran's claim of entitlement to service connection for an 
eye disability.  The veteran did not appeal that decision to 
the Board and, consequently, the decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  Thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claim, and the current appeal ensued.  The veteran submitted 
evidence that he had a pterygium of the right eye.

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In March 2003, the Board notified the veteran as follows:  

In your case, evidence needed to substantiate your 
attempt to reopen your claim for entitlement to service 
connection for a pterygium of the right eye would be 
evidence tending to show that this claim should be 
reopened because new and material evidence has been 
received since the last final denial.  New and material 
evidence: directly relates to the specific matter under 
consideration; is neither cumulative nor redundant; and 
either by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Specifically, the evidence needed to 
substantiate a reopened claim would include: medical 
evidence showing that you currently have a disability 
of a pterygium of the right eye; and medical evidence 
or a medical opinion relating a current pterygium of 
the right eye to claimed exposure of the right eye to 
acid from an unexploded bomb aboard ship in March 1945 
during your active service.  You are expected to obtain 
and submit such evidence needed to substantiate a 
reopened claim for service connection for a pterygium 
of the right eye.
  
The veteran responded in April 2003, but he did not submit 
any medical evidence or any medical opinion.

On May 1, 2003, in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs (Nos. 02-7304, -7305, -7316), 
the United States Court of Appeals for the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  Therefore, the Board must remand the 
instant case to the RO in order to fulfill VA's duty to 
notify the veteran under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following: 

The RO should notify the veteran that: 
the evidence needed to substantiate a 
reopened claim would include medical 
evidence showing that he currently has a 
disability of a pterygium of the right 
eye and medical evidence or a medical 
opinion relating a current pterygium of 
the right eye to claimed exposure of the 
right eye to acid from an unexploded bomb 
aboard ship in March 1945 during his 
active service; and that he is expected 
to obtain and submit such evidence needed 
to substantiate a reopened claim for 
service connection for a pterygium of the 
right eye.  The RO should allow the 
veteran the period of time provided by 
law for a response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be reopened and granted.  If the decision remains adverse 
to the veteran, he and his representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to fulfill 
the duty to notify under the VCAA.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




